DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered as follows:
Applicant argues that the 35 USC 102 rejection to the independent claims should not be maintained in view of "Sim does not determine whether a charging stand is located within the cleaning completed region based on the stored map, as recited in independent claim 1. Rather, Sim's uses a sensor unit 120 to search for the recharging base. See Sim's FIG. 11, S670, S680. Sim's determination of a charging station is not based on the stored map.” However, Sim teaches in fig. 7, [0101] The location calculation unit 140 may analyze the data of the sensor unit 120 sent from the controller 110 to analyze the structure of surrounding obstacles on the basis of the current location of the robot cleaner and then generate a map about obstacles, and [0055] The location calculation unit 140 may send the created map and the calculated location information to the controller 110 to store the information in the data unit 160. The location information may be stored as coordinates. 
Proposed amendments for claim 15, remove the word “whether” from lines 3 and 5, add the word “not” before the word “located” to line 5, and remove the word “body” and add “robot cleaner” to line 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1).
Regarding Claim 15, Sim teaches A control method of a robot cleaner, comprising: (Fig. 1 element 1 robot cleaner claim 13 A method of operating a robot cleaner)
performing, by the robot cleaner, cleaning while being navigated ([0028] FIGS. 1 and 2, a robot cleaner 1 according to an embodiment of the present invention may clean a certain area by suctioning ambient dust and foreign substances while traveling): 
determining whether a return condition to return the robot cleaner to a charging stand is satisfied ([0151] when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base. Fig. 11 S680 yes or no); 
determining whether the charging stand is located within a cleaning completed region based on a stored map when the return condition is determined to be satisfied; and ([0151] when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base [0165] When the recharging base is not found, it may be again determined whether or not there is an unsearched area, by mapping the searched area to search for the recharging base in the unsearched area)
searching for an uncleaned region on the stored map when the charging stand is determined, based on the stored map, to not be located within the cleaning completed region ([0151] Referring to FIG. 11, when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base (S650). [0159] when the recharging base is not sensed, the controller 110 may apply the data of the sensor unit 120 to the location calculation unit 140, and the location calculation unit 140 may map the search area based on the data (S740). [0160] The location calculation unit 140 may determine, based on the mapping data, whether or not there is an unsearched area among the whole area (S750)), and controlling the robot cleaner such that the body moves from a current position to a specific point with regard to the uncleaned region. ([0163] The controller 110 may control the sensor unit 120 to convert into the first mode for general traveling (S770), and may control the traveling unit 180 such that the robot cleaner 1 travels to the set target point along the set traveling path (S780).) and 
in response to the robot cleaner moves from the surrent position to the specific point, ([0163] the robot cleaner 1 travels to the set target point along the set traveling path (S780).[0164] When the robot cleaner 1 reaches the target point that is the unsearched area, the controller 110 may convert the sensor unit 120 into the second mode, and may allow the robot cleaner 1 to rotate 360 degrees in place to search for the recharging base (S660 and S670).),
Sim does not expressly disclose, but Lim discloses performing, by the robot cleaner, wall-following to search for the charging stand. ([0022] FIG. 1A shows a non-limiting method that may be used to return a robot cleaner to the charger. If the robot cleaner detects a charge request signal, the robot cleaner 11 may approach and move along wall W. If a sensor (e.g., a magnetic sensor), which may be provided on the charger 31, is detected while the robot cleaner 11 is moving along the wall W, the robot may identify it as a charger and may attempt to dock with it.)
In this way, the system of Lim includes a robot cleaner performing wall following. Like Sim, Lim is concerned with controlling a robot cleaner.
Therefore, from these teachings of Lim and Sim, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lim to the system of Sim since doing so would enhance the system by including wall following to return the robot to the charger before the battery dies.
Regarding Claim 20, Sim teaches wherein the specific point is a point within the uncleaned region or a point adjacent to the uncleaned region. ([0162] when there is an unsearched area, the path setting unit 150 may set the coordinates of the unsearched area as a target point)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1) in further view of Hong (US 20080249661 A1)
Regarding Claim 17, Sim does not expressly disclose, but Hong discloses further comprising: when the robot cleaner enters a cleaning completed region while performing the wall-following, re-searching on the stored map for another uncleaned region; and moving, by the robot cleaner, to a specific point with regard to the another uncleaned region.  ([0057] Specifically, FIG. 4 is a plan view of an 82.5 m2 apartment showing a wall-following path of the robot cleaner when the robot cleaner travels in inner regions of the apartment according to a left-based travel algorithm, which is a wall-following technique which allows the robot cleaner to move along left walls. The robot cleaner can clean regions to be cleaned (cleaning regions) without skipping any part of the cleaning regions by traveling so as to cover all the inner regions surrounded by the contour.)
In this way, the system of Hong includes performing wall-following in regions to be cleaned. Like Sim, Hong is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sim to the system of Hong since doing so would enhance the system by including wall-following in regions to be cleaned.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1) in further view of Shin (KR 20160059472 A).
Regarding Claim 18, Sim does not expressly disclose, but Shin discloses wherein the performing of the cleaning includes dividing, by the robot cleaner, a cleaning target region into a plurality of small regions and performing cleaning on each of the small regions, and wherein the uncleaned region is a small region, from among the plurality of small regions, in which cleaning is not completed.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0025] the robot cleaner searches a cleaning area to generate a cleaning map, and divides the cleaning area into a plurality of small areas. The control unit 200 generates a movement path in the plurality of small regions and creates a connection point between the small regions. In addition, the control unit 200 can easily calculate the entire path by connecting the movement paths in the small region to each other through the connection point. The robot cleaner moves or performs cleaning according to the calculated overall path)
In this way, the system of Shin includes a plurality of small areas that include cleaned areas and areas to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including a plurality of small areas that include cleaned areas and areas to be cleaned.
Regarding Claim 19, Sim does not expressly disclose, but Shin discloses wherein the specific point is a point at a boundary between the uncleaned region and the cleaning completed region.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0010] The control unit may generate a connection point on a boundary edge of two adjacent small areas among the plurality of small areas, and the control unit may control the driving unit so that the robot cleaner cleans in units of small areas.)
In this way, the system of Shin includes determining a connection point on a boundary edge connecting a cleaned area and an area to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including determining a connection point on a boundary edge connecting a cleaned area and an area to be cleaned.

Allowable Subject Matter
Claims 1-12, and 14 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664  
                                                                                                                                                                                                      /KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664